The Attorney             General of Texas
                                                                    November 4, 1981
MARK WHITE
                                                                                       OVERRULES   IN   PART BY JM-314
Attorney General


Supreme      Court Building
                                          Honorable W. J. Estelle, Jr.                 opinion No.M+382
P. 0. Box 12548                           Director
Austin.    TX. 78711                      Texas Department of Corrections              Re: Classification of inmates
5121475-2501                              P. 0. Box 99                                 as state approved trusties
Telex    910,874.,367
                                          Huntsville, Texas 77340
Telecopier      5121475-0266

                                          Dear Mr. Estelle:
1607 Main St., Suite         1400
Dallas, TX. 75201                              You have asked our opinion concerning the authority of the Texas
2141742-8944
                                          Department of Corrections to classify certain inmates as trusties.
                                          Your first question is:
4824 Alberta       Ave., Suite      160
El Paso, TX.       79905                                  Does the Texas Department of Corrections have the
91515333484                                               discretion to classify an inmate who has served a
                                                          portion of the Texas sentence in the actual
1220 Dallas Ave., Suite            202
                                                          custody of federal authorities, another state's
Houston,     TX. 77002                                    penitentiary or a jail, as a state approved
7131650-0886                                              trusty?

                                                     Article 6184a, V.T.C.S., provides in pertinent part:
806 Broadway,        Suite   312
Lubbock,     TX.    79401
8061747.5238                                                  Any person serving a prison sentence of one
                                                         or more years in the Texas State Penitentiary, who
                                                         has a good prison record may be appointed a trusty
4309 N. Tenth, Suite         S
                                                         after he shall have served three months in the
McAllen,     TX. 78501
5121682-4547
                                                         ranks, and not before....

                                               Article 6184~1,V.T.C.S., permits the appointment of an inmate as
200 Main Plaza, Suite 400                 trusty only after he has served three months "in the ranks." In our
San Antonio,  TX. 78205
                                          opinion, service in the ranks refers to time spent as an inmate in one
512/225-4191
                                          of the classifications established by article 6181-1, V.T.C.S.
                                          Inmates are classified according to conduct as swan as practicable
An Equal      Opporfunityl                after they reach the pris00.        The statute providing for the
Affirmative     Action     Employer       appointment of trusties was enacted after the statute requiring
                                          classification of prisoners and apparently in reference to it. _See
                                          Acts 1925, 39th Leg., ch. 19, at 46; Acts 1910, 31st Leg., 4th C.S.,
                                          ch. 10, 533, at 151.

                                               Article 6184~1, in our opinion, permits the appointment of an
                                          inmate as trusty only after he has served three months in the actual
                                          custody of the prison. Thus, time served in the actual custody of




                                                                            p. 1292
                                                                         .


Mr. W. .I.Estelle, Jr. - Page 2    (MW-382)



federal authorities. another state's penitentiary or a jail would not
count toward his three months service "in the ranks."

     You next ask the following question:

          Does the Texas Department of Corrections have the
          discretion to classify an inmate who is a parole
          violator or mandatory supervision returnee as a
          state approved trusty retroactively for the period
          of incarceration prior to his release on parole or
          mandatory supervision?

We are of the opinion that the Texas Board of Corrections does not
have the discretion to classify an inmate who is a parole violator or
mandatory supervision returnee as a state approved trusty until at
least twelve months after the inmate's return to the Texas Department
of Corrections.

     Our opinion is based upon article 6184f, V.T.C.S., which states
in part, "[wlhenever a convict violates his trust or his conduct is
such that he makes himself objectionable to the citizens of the
community in which he is located...such convict shall not thereafter
be eligible to appointment as a trusty for twelve months." We believe
that a parole violator or returnee from mandatory supervision has
conducted himself in an objectionable manner; if not, he would not
have been returned to the Texas Department of Corrections. The
inmate's return to the Texas Department of Corrections in itself could
be construed as a violation of his trust and would fell within the
purview of article 6184f, V.T.C.S.

                            SUMMARY

              The Texas Board of Corrections may classify
         an inmate as a state approved trusty after he has
         served three months in the custody of the Texas
         Department of Corrections.  The board's discretion
         in classifying an inmate as a trusty where the
         inmate is a parole violator or mandatory
         supervision returnee cannot be exercised within
         twelve months after the inmate's return to the
         Texas Department of Corrections.




                                       MARK      WHITE
                                       Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General




                            p. 1293
.   .

        Mr. W. J. Estelle, Jr. - Page 3   @W-382)



        RICHARD E. GRAY III
        Executive Assistant Attorney General

        Prepared by Susan L. Garrison
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison, Chairman
        Jon Bible
        Rick Gilpin
        Jim Moellinger
        Bruce Youngblood




                                        p. 1294